Citation Nr: 0023457	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  96-21 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or housebound 
status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1968.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In its Remand of May 1999, the Board noted that it did not 
appear that the RO had notified the appellant that his appeal 
of a rating decision that denied of service connection for a 
heart disorder, lung disorder and arthritis of the spine was 
untimely.  Preliminary review of the claims folder since the 
Board's May 1999 Remand does not reveal that the appellant 
was notified that his VA Form-9 was untimely and his appeal 
not perfected.


REMAND

The appeal stems from denial of a claim for special monthly 
pension based on the need for aid and attendance or 
housebound status.  The claims folder contains conflicting 
medical evidence regarding the appellant's actual medical and 
psychological status and conflicting opinions regarding his 
need for aid and attendance.  In a May 1999 Remand, the Board 
instructed the RO, in pertinent part, to obtain a field 
examination to resolve the conflict in evidence.  The field 
examination was attempted during a period when the appellant 
was incarcerated (April 1999 to September 1999) and therefore 
not sufficiently completed.  The only evidence obtained was 
from the manager of a residence the appellant had lived in at 
some point prior to his incarceration, and the Board finds 
that this information was insufficient to satisfy the Board's 
request and resolve the conflict in evidence.  A Remand by 
the Board confers on the veteran as a matter of law, the 
right to compliance with the Remand orders.  Where, as here, 
the Remand orders of the Board are not fully complied with, 
the Board itself errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board has 
determined that the facility where the appellant was 
incarcerated should be contacted for information regarding 
the degree of assistance accorded the appellant during his 
time there.  Furthermore, the RO should complete a field 
examination referencing the appellant's current living 
arrangements.

Accordingly, this appeal is REMANDED for the following 
actions:

1.  The RO should contact the Rankin 
County Correctional Facility.  The RO 
should obtain a written statement that 
describes whether the appellant was in 
need of the regular aid and attendance of 
another person during his incarceration 
in 1999.  The facility should be asked to 
state whether the appellant required 
actual personal assistance from others, 
including whether he had the ability to 
dress or undress himself or to keep 
himself ordinarily clean and presentable; 
whether there was frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability could not be 
done without aid; whether the appellant 
was unable to feed himself through loss 
of coordination of upper extremities or 
through extreme weakness; whether he was 
unable to attend to the wants of nature; 
or whether the facility encountered 
incapacity, physical or mental, which 
required care or assistance on a regular 
basis to protect the appellant from 
hazards or dangers incident to his daily 
environment.  If there is a physician 
employed by the facility who is familiar 
with the appellant's case, a statement 
from that physician would be preferable.

2.  The RO should obtain any medical 
records generated by the Rankin County 
Correctional Facility during the 
appellant's 1999 incarceration.

3.  A field examination should be 
conducted for the purpose of determining 
his need for aid and attendance or 
housebound status relative to his post-
incarceration living conditions.  If 
permissible, the appellant's probation 
officer should be contacted to furnish 
information regarding the appellant's 
current level of disability.


If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



